       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 1 of 24




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SIXTH DISTRICT OF THE                   :
AFRICAN METHODIST                       :
EPISCOPAL CHURCH, a Georgia             :      CIVIL ACTION FILE NO.:
nonprofit organization, et al.          :
                                        :      1:21-cv-01284-JPB
      Plaintiffs,                       :
vs.                                     :
                                        :
BRIAN KEMP, Governor of the State :
of Georgia in his official capacity, et :
al.,                                    :                                        :
                                        :
      Defendants.                       :
                                        :

             BRIEF IN SUPPORT OF COUNTY DEFENDANTS’
                         MOTION TO DISMISS
              PLAINTIFFS’ FIRST AMENDED COMPLAINT

      I.     INTRODUCTION

      Plaintiffs in this action, upset with the Georgia Legislature for enacting Senate

Bill 202 (“SB 202”) and with Governor Brian Kemp for signing those election law

changes into law, have arbitrarily selected and named as defendants the election and

registration boards for 11 of the 159 counties in Georgia, along with election officials

from each of those 11 counties (“County Defendants”). Neither the county boards

nor the election officials named have any authority regarding the enactment of voting
          Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 2 of 24




legislation in the State of Georgia, nor do they have any discretion over whether to

follow the laws passed by the Legislature.

      Rather than limiting their lawsuit to the Governor, the Secretary of State, and

the State Election Board, (“State Defendants”) as the parties responsible for the

passage, enactment, and enforcement of the provisions of SB 202, Plaintiffs have

named an arbitrarily selected set of county defendants, likely as a result of a

misguided application of the recent ruling in Jacobson v. Fla. Sec'y of State, 974

F.3d 1236, 1245-46 (11th Cir. 2020).

      Jacobson, dealing with the standing of voters to challenge Florida’s ballot

order provision, reiterated the test from Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

61, 112 S. Ct. 2130 (1992), that “[t]he litigant must prove (1) an injury in fact that

(2) is fairly traceable to the challenged action of the defendant and (3) is likely to be

redressed by a favorable decision” and held that the plaintiff in that case could not

show standing because the sole defendant, the Florida Secretary of State, had no

authority to implement the relief that the plaintiffs requested (changing the ballot

order).

      Given the complete dearth of factual allegations involving the County

Defendants, Plaintiffs appear to have included          them solely for purposes of

redressability, asking the Court to enjoin the county officials from enforcing the

                                           2
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 3 of 24




provisions of SB 202.       However, nowhere in the phonebook-sized Amended

Complaint filed by Plaintiffs have they demonstrated an injury-in-fact, much less

one that is fairly traceable to the actions of the County Defendants. They simply do

not have standing to assert their claims against the counties and cannot achieve it by

skipping straight to the third prong of the Lujan test.

      Further, even if the Court were inclined to give the Plaintiffs latitude regarding

the injury-in-fact and traceability factors, Plaintiffs cannot rationally explain how

seeking relief against seven percent of the total counties in the State of Georgia

would redress their purported injuries.

      Even construing the lengthy recitation of facts in the light most favorable to

Plaintiffs, no amount of leeway can overcome the jurisdictional obstacle of lack of

prudential standing. Accordingly, this Court does not have jurisdiction over the

claims asserted against the County Defendants, and the County Defendants therefore

request that the Court dismiss all claims against them pursuant to Fed. R. Civ. P.

12(b)(1) and (6).

II.   ARGUMENT AND CITATION TO AUTHORITY

      A. Standards for Motion to Dismiss

      "[A] motion to dismiss for lack of subject matter jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(1) can be based upon either a facial or factual challenge to the

                                           3
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 4 of 24




complaint." McElmurray v. Consol. Gov't of Augusta-Richmond Cty., 501 F.3d

1244, 1251 (11th Cir. 2007). "A facial attack on the complaint requires the court

merely to look and see if the plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in his complaint are taken as true for the purposes of

the motion." Id. "Factual attacks, on the other hand, challenge the existence of

subject matter jurisdiction in fact, irrespective of the pleadings, and matters outside

the pleadings, such as testimony and affidavits are considered." Id.

      When evaluating a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the

court must take the facts alleged in the complaint as true and construe them in the

light most favorable to the plaintiff. Resnick v. AvMed, Inc., 693 F.3d 1317, 1321—

22 (11th Cir. 2012). To survive Rule 12(b)(6) scrutiny, "a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible

on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d

868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007)).

      B.     Plaintiffs lack standing to bring claims against the County
             Defendants

      "Article III of the Constitution limits federal courts to adjudicating actual

'cases' and 'controversies.'" A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co.,

925 F.3d 1205, 1210 (11th Cir. 2019); U.S. Const. art. III, § 2. "To have a case or
                                        4
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 5 of 24




controversy, a litigant must establish that he has standing," which requires proof of

three elements. United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019). "[T]o

satisfy Article III's standing requirements, a plaintiff must show (1) it has suffered

an injury in fact that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged

action of the defendant; and (3) it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision." Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S. Ct. 693, (2000).

"The plaintiff bears the burden of establishing each element." Cordoba v. DIRECTV,

LLC, 942 F.3d 1259, 1268 (11th Cir. 2019).

      “It is not enough that [plaintiff] sets forth facts from which [the court] could

imagine an injury sufficient to satisfy Article III's standing requirements." Bochese

v. Town of Ponce Inlet, 405 F.3d 964, 976 (11th Cir. 2005). Instead, "plaintiff has

the burden to clearly and specifically set forth facts sufficient to satisfy Art. III

standing requirements." Id. "If the plaintiff fails to meet its burden, this court lacks

the power to create jurisdiction by embellishing a deficient allegation of injury." Id.

      Further, “when plaintiffs seek prospective relief to prevent future injuries,

they must prove that their threatened injuries are "certainly impending." Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 401 (2013).

                                           5
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 6 of 24




      i.     Plaintiffs have not demonstrated an injury-in-fact

      Injury-in-fact is "the first and foremost of standing's three elements." Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548, (2016). To prove an injury-in-fact the Plaintiffs

must show “a concrete and particularized injury.” Sierra v. City of Hallandale

Beach, 996 F.3d 1110 (11th Cir. 2021), citing to Lujan, 504 US at 560 n.1. “An

injury is particularized when it affect[s] the plaintiff in a personal and individual

way. To be concrete, the injury must be real, and not abstract.” Id., (citing to Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (internal quotes omitted)).

      In the Amended Complaint, Plaintiffs’ claims of injury are based upon a long,

winding, highly speculative narrative concerning actions they might have to take or

resources they might have to expend at some point in the future due to the actions of

the State Defendants in passing SB 202. And in a case such as this one, "[w]hen a

plaintiff seeks prospective relief to prevent a future injury, it must establish that the

threatened injury is certainly impending." Indep. Party of Fla. v. Sec'y, State of Fla.,

967 F.3d 1277, 1280 (11th Cir. 2020). "[A]llegations of possible future injury are

not sufficient." Clapper, 568 U.S. at 409. Nor is a "realistic threat," Summers v. Earth

Island Inst., 555 U.S. 488, 499-500 (2009), an "objectively reasonable likelihood"

of harm, Clapper, 568 U.S. at 410.



                                           6
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 7 of 24




      Despite this requirement of a concrete actual or imminent injury, Plaintiffs

raise only generalized fears about what they may have to do in response to the

provisions of SB 202 and some uncertain future time. For instance, 6th District AME

Church (“AME Church”) claims that it “will have to dedicate more time money, and

other resources towards understanding the new legal requirements of S.B. 202, and

how these requirements may impact AME Church’s existing voter engagement

efforts such as its activities supporting voters waiting in line. AME Church

anticipates that it may need to hire outside counsel to help better understand the

legal requirements of S.B. 202.” [Doc. 83, ¶ 37]. Ignoring, for the moment, that

Plaintiffs haven’t demonstrated how these hypothetical injuries would be

attributable to County Defendants, they haven’t even shown an “objectively

reasonable likelihood of harm.” Clapper, 568 U.S. at 410.

      Even when Plaintiffs avoid conditional terms like may and might in the

Amended Complaint, they still fail to demonstrate concrete and particularized

injuries. The Plaintiff organizations in this case have not alleged real disruptions

from the passage or enforcement of SB 202 that have or will imminently require the

shifting of resources. Instead, they have only alleged hypothetical future diversions

of resources based on unproven fears about the effects of the State Defendants’

passage and enforcement of SB 202.

                                         7
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 8 of 24




      Indeed, Plaintiffs each make broad claims that they will have to divert

resources from one area of its mission to the efforts to address SB 202. However,

when a Plaintiff claims diversion of resources as an injury, it must demonstrate that

“a defendant’s illegal acts impair the organization’s ability to engage in its own

projects by forcing the organization to divert resources in response.” Arcia v. Sec’y

of Fla., 772 F.3d 1335, 1341 (11th Cir. 2014). Plaintiffs are responsible for proving

they “would in fact be diverting . . . resources away from their core activities.” Ga.

Ass’n of Latino Elected Officials, Inc. v. Gwinnett Cty. Bd. of Reg. & Elections, Case

No. 1:20-CV-01587, 2020 U.S. Dist. LEXIS 211736, at *4 (N.D. Ga. Oct. 5, 2020)

(“GALEO”). Organizations cannot support a claim of standing “based solely on the

baseline work they are already doing.” Common Cause Ind. v. Lawson, 937 F.3d

944, 955 (7th Cir. 2019). Plaintiff organizations “cannot convert ordinary program

costs into an injury in fact. The question is what additional or new burdens are

created by the law the organization is challenging. It must show that the disruption

is real and its response is warranted.” Id.

      Plaintiffs make various claims that they will have to divert unspecified

resources or undetermined amounts of money on efforts to address problems that

may be caused by SB 202 at some point in the future. But invariably those efforts

already fall within the core mission of the organization. For instance, Plaintiff AME

                                              8
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 9 of 24




Church spends nearly a page detailing its admirable history of civic participation and

voter engagement efforts [Doc. 83, ¶ 33], but then claims it will be harmed by having

to devote resources to “educating voters across the State about the provisions of SB

202…” [Doc. 83, ¶ 35]. Such claims that organizations may have to use their

resources to participate in their already existing missions cannot be the basis for a

showing of injury-in-fact.

      ii.    Plaintiffs have not shown an injury fairly traceable to the County
             Defendants

       To establish standing, in addition to demonstrating an injury-in-fact,

Plaintiffs must also show a "causal connection between [their] injury and the

challenged action of the defendant—i.e., the injury must be fairly…trace[able] to the

defendant's conduct...” Lewis v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir.

2019) (internal quotes removed). The crux of Plaintiffs’ lawsuit is that “with no

valid justification—and with little opportunity for any, let alone meaningful, public

input and review—the Georgia General Assembly enacted S.B. 202, a sweeping

series of provisions that makes it harder, if not impossible, for certain Georgians,

including historically disenfranchised groups, to vote.” [Doc. 83, ¶ 22]. Yet nowhere

in the Amended Complaint do Plaintiffs bother to explain how their supposed

injuries are traceable to the County Defendants.


                                          9
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 10 of 24




      Indeed, Plaintiffs devote 10 pages of the Amended Complaint detailing

alleged deficiencies with the process of passing SB 202 [Doc. 83, pp. 80-89] and 30

pages describing why the legislation crafted by the General Assembly is deficient

and burdensome [Doc. 83, pp.89-118].          Nowhere do the Plaintiffs allege or

demonstrate a causal connection between the harms created by legislation they seek

to overturn and the conduct of the County Defendants.       Not until the Prayer for

Relief at the very end of the Amended Complaint do the Plaintiffs even indirectly

address the role of the County Defendants, when they ask the Court to enjoin the

Defendants generally from enforcing the provisions of SB 202 or conducting

elections using those provisions.

      There is little doubt that Plaintiffs felt compelled to include the County

Defendants due to the opinion of the 11th Circuit in Jacobson v. Fla. Sec'y of State,

974 F.3d 1236, 1245-46 (11th Cir. 2020). In that case, the Court ruled that the

District Court should have dismissed an action brought by several Democratic voters

and organizations challenging to the Florida statute setting the order of candidates’

names on the ballot. Among the reasons for its ruling, the Court said that the

plaintiffs failed to demonstrate organizational standing to seek relief against the

Florida Secretary of State because her office does not enforce the ballot order



                                         10
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 11 of 24




provision, noting that only the 67 county Election Supervisors are responsible for

preparing the ballots. Id at 1253.

      The result of that ruling has been that some subset of county election officials

has been named in most election suits filed in the 11th Circuit since then, including

at least three other suits currently pending before this Court:The New Georgia

Project et al. v. Raffensperger et al., Case No. 1:21-cv-01229-JPB; Georgia State

Conference of the NAACP et al. v. Raffensperger et al., Case No. 1:21-cv-01259-

JPB; Asian Americans Advancing Justice-Atlanta, et al. v. Raffensperger et al., Case

No. 1:21-cv-01333-JPB.

      However, simply naming an arbitrary set of county election officials as

defendants does not meet the Plaintiff’s burden to demonstrate traceability and

redressability.   "It is the plaintiff's burden to plead and prove…causation…"

Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1266 (11th

Cir. 2011). See also, Bischoff v. Osceola Cnty., Fla., 222 F.3d 874, 878 (11th Cir.

2000) ("The party invoking federal jurisdiction bears the burden of proving

standing"). “Article III standing requires that the plaintiff's injury be ‘fairly

traceable’ to the defendant's actions and redressable by relief against that defendant.”

Jacobson, 974 F.3d 1236, at 1256, citing to Lewis, 944 F.3d at 1298, 1301.



                                          11
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 12 of 24




      The Amended Complaint is bereft of any factual allegations tying Plaintiffs’

alleged future injuries to the County Defendants. They do not even attempt to

explain why the particular counties named were chosen, much less how those

counties are responsible for the passage or enforcement of the provisions of SB 202.

Accordingly, because Plaintiffs have failed to clearly articulate in their Amended

Complaint how their claimed injuries are traceable to and redressable by the County

Defendants, they have not carried their burden of demonstrating standing to sue the

counties.

      iii.   Plaintiffs have not demonstrated how relief could be afforded by
             enjoining the eleven County Defendants

      Plaintiffs have failed to show how an order enjoining 11 sets of County

Defendants from enforcing the provisions of SB 202 will redress their alleged

injuries when, applying Plaintiff’s apparent interpretation of Jacobson v. Fla. Sec'y

of State, 974 F.3d 1236, 1245-46 (11th Cir. 2020), 148 other Georgia counties would

not be subject to the Court’s order.

      While Plaintiffs named 11 county boards of registrations as defendants in the

Amended Complaint challenging multiple sections of SB 202. [ Doc. 83 ¶ 22 and ¶¶

97-133], none of the Plaintiffs, with the exception of GAMVP described themselves

as being restricted to working with, or advocating for, their members or voters,

limited to the counties served by the 11 County Boards named as Defendants. To
                                         12
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 13 of 24




the contrary, the Plaintiff AME Church asserts that its district covers all of Georgia

and has 500 membership based churches and that it engages in outreach to rural

voters and trains pastors across the State [Doc. 83 ¶¶ 32, 36 and 38]. Plaintiff LCF

Georgia states that it serves Latinx communities across Georgia. [Doc. 83 ¶53] and

that it reached out to every Latinx voter in Georgia at least twice in the 2020

primaries and that SB 202 will severely burden or deny the right of its members

across Georgia [Doc. 83 ¶53]. Plaintiff Georgia ADAPT describes itself has having

regional chapters and members across the State. [Doc. 83 ¶67]. Presumably, the

Plaintiffs would be concerned with the alleged impact of SB 202 on the voters they

serve beyond the eleven counties and would seek to prevent its enforcement beyond

the jurisdiction of the eleven county boards named herein.

      Yet Plaintiffs have chosen not to seek statewide relief against all county

election officials, apparently hoping that an order against a small subset of counties

will somehow bind the rest of the county election officials. In Jacobson the Court

noted that a declaratory judgment or injunction against the Secretary of State would

not have bound the County Supervisors, who were not parties to the action.

Jacobson, 974 F.3d 1236, at 1256. at 1302. Similarly, the election officials in 148

other Georgia counties are not parties to this action and, therefore, would not

be"obliged…in any binding sense…to honor an incidental legal determination [this]

                                         13
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 14 of 24




suit produce[s]." Id.      “[I]t must be the effect of the court's judgment on the

defendant—not an absent third party—that redresses the plaintiff's injury. Any

persuasive effect a judicial order might have upon the [other county election

officials], as absent nonparties…cannot suffice to establish redressability.” Id. at

1254. And see, Franklin v. Massachusetts, 505 U.S. 788, 825 (1992) ("If courts may

simply assume that everyone (including those who are not proper parties to an

action) will honor the legal rationales that underlie their decrees, then redressability

will always exist."

      Plaintiffs’ failure to sue the parties that can redress the alleged harm could

also lead to “arbitrary and disparate treatment to voters in its different counties,”

Bush v. Gore, 531 U.S. 98, 107, 121 S. Ct. 525, 531 (2000), with eleven counties

bound by an order from this Court and the remaining 148 counties following existing

law. See also Friedman v. Snipes, 345 F. Supp. 2d 1356, 1381 (S.D. Fla. 2004) (error

not to join other county election officials). In other words, granting Plaintiffs the

relief they seek would lead to different rules for elections in different parts of the

state, based solely on Plaintiffs’ choice over which counties to sue in this particular

case. Thus, Plaintiffs undermine their own claims of imminent “injury,” “redress,”

or “equal protection” by leaving out the other counties which would prolong any

uniform implementation or enforcement of any order issued by this Court.

                                          14
       Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 15 of 24




III.   CONCLUSION

       Plaintiffs have the burden to clearly plead and prove the basic elements of

standing in order to bring claims against the County Defendants in this matter.

Bochese, supra 405 F.3d at 976. Plaintiffs have not met that burden in their

Amended Complaint, even construing the facts alleged by them in their favor.

       Plaintiffs have not alleged that actions traceable to the County Defendants

have or will imminently cause a concrete injury. Further, even though Plaintiffs

appear to have named County Defendants for purposes of redressability under an

improper interpretation of the 11th Circuit Court of Appeals ruling in Jacobson v.

Fla. Secy. of State, they have failed to demonstrate how their claimed injuries would

be redressed by an order enjoining only 11 arbitrarily selected counties out of 159

total counties in the state. Such an order would produce two separate sets of rules

for elections in Georgia, resulting in non-uniform application of the elections laws

within the State, creating an even larger problem than those Plaintiffs seek to address

in their Amended Complaint.

       Accordingly, and for all the reasons set forth above, County Defendants

request that the Court enter an order dismissing all claims against them in Plaintiffs’

First Amended Complaint.



                                          15
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 16 of 24




      Respectfully submitted this 14th day of June, 2021.

                                     HAYNIE, LITCHFIELD & WHITE, PC


                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Haynie, Litchfield & White, PC
                                     222 Washington Avenue
                                     Marietta, GA 30060
                                     (770) 422-8900
                                     dwhite@hlw-law.com
                                     Attorneys for Cobb County Defendants

Consented to and joined by the following County Defendants:

FULTON COUNTY REGISTRATION AND ELECTIONS BOARD, ALEX WAN,
MARK WINGATE, KATHLEEN D. RUTH, VERNETTA K. NURIDDIN, and
AARON V. JOHNSON, Members of the Fulton County Registration and Elections
Board, in their official capacities, RICHARD L. BARRON, Director of the Fulton
County Registrations and Elections board, in his official capacity;

By:                     OFFICE OF THE FULTON COUNTY ATTORNEY

                        /s/ Kaye Woodard Burwell
                        Georgia Bar Number: 775060
                        kaye.burwell@fultoncountyga.gov
                        Cheryl Ringer
                        Georgia Bar Number: 557420
                        cheryl.ringer@fultoncountyga.gov
                        David R. Lowman
                        Georgia Bar Number: 460298
                        david.lowman@fultoncountyga.gov
                        Attorneys for Fulton County Defendants



                                       16
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 17 of 24




DEKALB COUNTY BOARD OF REGISTRATIONS AND ELECTIONS,
ANTHONY LEWIS, SUSAN MOTTER, DELE L. SMITH, SAMUEL E.
TILLMAN, and BAOKY N. VU, Members of the DeKalb County Board of
Registrations and Elections, in their official capacities;

By:                      DEKALB COUNTY LAW DEPARTMENT

                         /s/ Irene B. Vander Els
                         Irene B. Vander Els
                         Georgia Bar No. 033663
                         ivanderels@dekalbcountyga.gov
                         Bennett D. Bryan
                         Georgia Bar No. 157099
                         bdbryan@dekalbcountyga.gov
                         Attorneys for DeKalb County Defendants

GWINNETT COUNTY BOARD OF REGISTRATIONS AND ELECTIONS,
ALICE O’LENICK, WANDY TAYLOR, STEPHEN W. DAY, JOHN
MANGANO, GEORGE AWUKU, and SANTIAGO MARQUEZ, Members of the
Gwinnett County Board of Registrations and Elections, in their official capacities,
LYNN LEDFORD, Director of the Gwinnett County Board of Registrations and
Elections, in her official capacity;

By:                            GWINNETT COUNTY LAW DEPARTMENT

                               /s/ Tuwanda Rush Williams
                               Tuwanda Rush Williams
                               Deputy County Attorney
                               Georgia Bar No: 619545
                               tuwanda.williams@gwinnettcounty.com
                               /s/ Melanie F. Wilson
                               Melanie F. Wilson
                               Senior Assistant County Attorney
                               Georgia Bar No. 768870
                               Melanie.wilson@gwinnettcounty.com
                               Attorneys for Gwinnett County Defendants


                                        17
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 18 of 24




HALL COUNTY BOARD OF ELECTIONS AND REGISTRATION, TOM
SMILEY, DAVID KENNEDY, KEN COCHRAN, CRAIG LUTZ, and GALA
SHEATS, Members of the Hall County Board of Elections and Registration, in their
official capacities, LORI WURTZ, Director of Hall County Elections, in her official
capacity;

By:   HALL COUNTY ATTORNEY

/s/ M. Van Stephens, II                      /s/ Eric P. Wilborn
M. Van Stephens, II                          Eric P. Wilborn
Georgia Bar No. 679950                       Georgia Bar No. 563028
Hall County Attorney                         Stewart, Melvin & Frost, LLP
Hall County Board of Commissioners           Hunt Tower, Suite 600
P.O. Drawer 1435                             200 Main Street
Gainesville, GA 30503                        P.O. Box 3280
770-535-8288                                 Gainesville, GA 30503
Fax:770-531-3972                             770-536-0101
Email : vstephens@hallcounty.org             Fax: 678-207-2008
Attorney for Hall County Defendants          Email: ewilborn@.smf-law.com
                                             Attorneys for Hall County Defendants

CLAYTON COUNTY BOARD OF ELECTIONS AND REGISTRATION,
DARLENE JOHNSON, DIANE GIVENS, CAROL WESLEY, DOROTHY F.
HALL, and PATRICIA PULLAR, Members of the Clayton County Board of
Elections and Registration, in their official capacities, SHAUNA DOZIER, Clayton
County Elections Director, in her official capacity;

By:                                   FREEMAN MATHIS & GARY, LLP


                                       /s/ Jack R. Hancock
                                       Jack R. Hancock
                                       Georgia Bar No. 322450
                                       jhancock@fmglaw.com
                                       A. Ali Sabzevari
                                       Georgia Bar No. 941527
                                       asabzevari@fmglaw.com

                                        18
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 19 of 24




                                     Freeman Mathis & Gary, LLP
                                     661 Forest Parkway, Suite E
                                     Forest Park, Georgia 30297
                                     (404) 366-1000 (telephone)
                                     (404) 361-3223 (facsimile)
                                      Counsel for the Clayton County Defendants


RICHMOND COUNTY BOARD OF ELECTIONS, TIM MCFALLS, SHERRY T.
BARNES, MARCIA BROWN, TERENCE DICKS, and BOB FINNEGAN,
Members of the Richmond County Board of Elections, in their official capacities,
LYNN BAILEY, Richmond County Elections Director, in her official capacity;

By:                                 AUGUSTA LAW DEPARTMENT


                                    /s/ Rachel N. Mack
                                    Rachel N. Mack
                                    Senior Staff Attorney
                                    Georgia Bar No. 104990
                                    Wayne Brown
                                    General Counsel
                                    Georgia Bar No. 089655
                                    AUGUSTA LAW DEPARTMENT
                                    535 Telfair Street, Building 3000
                                    Augusta, Georgia 30901
                                    Telephone: (706) 842-5550
                                    Facsimile: (706) 842-556
                                    rmack@augustaga.gov
                                    wbrown@augustaga.gov
                                    Attorneys for the Richmond County
                                    Defendants




                                      19
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 20 of 24




BIBB COUNTY BOARD OF ELECTIONS, MIKE KAPLAN, HERBERT
SPANGLER, RINDA WILSON, HENRY FICKLIN, and CASSANDRA
POWELL, Members of the Bibb County Board of Elections, in their official
capacities, and JEANETTA R. WATSON, Bibb County Elections Supervisor, in her
official capacity, BIBB COUNTY BOARD OF REGISTRARS, VERONICA
SEALS, Bibb County Chief Registrar, in her official capacity;

By:                                NOLAND LAW FIRM, LLC

                                   /s/ William H. Noland
                                   WILLIAM H. NOLAND
                                   Georgia Bar No. 545605
                                   william@nolandlawfirmllc.com
                                   GRACE SIMMS MARTIN
                                   Georgia Bar No. 279182
                                   grace@nolandlawfirmllc.com
                                   Attorneys for Bibb County Defendants

CHATHAM COUNTY BOARD OF ELECTIONS, THOMAS J. MAHONEY,
MALINDA HODGE, MARIANNE HEIMES, and ANTAN LANG, Members of
Chatham; County Board of Elections, in their official capacities, CHATHAM
COUNTY BOARD OF REGISTRARS, COLIN MCRAE, WANDA ANDREWS,
WILLIAM L. NORSE, JON PANNELL, and RANDOLPH SLAY, Members of the
Chatham County Board of Registrars, in their official capacities;

By:                                FREEMAN MATHIS & GARY, LLP


                                    /s/ Jack R. Hancock
                                    Jack R. Hancock
                                    Georgia Bar No. 322450
                                    jhancock@fmglaw.com
                                    A. Ali Sabzevari
                                    Georgia Bar No. 941527
                                    asabzevari@fmglaw.com
                                    Freeman Mathis & Gary, LLP
                                    661 Forest Parkway, Suite E
                                    Forest Park, Georgia 30297
                                     20
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 21 of 24




                                    (404) 366-1000 (telephone)
                                    (404) 361-3223 (facsimile)
                                    Counsel for Chatham County Defendants


CLARKE COUNTY BOARD OF ELECTION AND VOTER REGISTRATION,
WILLA JEAN FAMBROUGH, HUNAID QADIR, ANN TILL, ROCKY RAFFLE,
and ADAM SHIRLEY, Members of the Clarke County Board of Election and Voter
Registration, in their official capacities, CHARLOTTE SOSEBEE, Clarke County
Board of Election and Voter Registration Director, in her official capacity;

By:                                COOK & TOLLEY, LLP


                                   /s/ Gregory C. Sowell
                                   Gregory C. Sowell
                                   State Bar No. 668655
                                   Cook & Tolley, LLP
                                   304 East Washington Street
                                   Athens, GA 30601
                                   706.549.6111
                                   gregsowell@cooktolley.com
                                   Counsel for Clarke County Defendants




                                     21
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 22 of 24




COLUMBIA COUNTY BOARD OF ELECTIONS, ANN CUSHMAN, WANDA
DUFFIE, and LARRY WIGGINS, Members of the Columbia County Board of
Elections, in their official capacities, COLUMBIA COUNTY BOARD OF
REGISTRARS, NANCY L. GAY, Columbia County Chief Registrar, in her official
capacity;

By:                                /s/ Thomas L. Cathey
                                   Thomas L. Cathey
                                   Georgia Bar No. 116622
                                   Attorney for Defendant
                                   Columbia County, Georgia
                                   Of Counsel:
                                   Hull Barrett, PC
                                   P.O. Box 1564
                                   Augusta, Georgia 30903-1564
                                   (706) 722-4481 (telephone)
                                   (706) 722-9779 (facsimile)
                                   TCathey@hullbarrett.com




                                     22
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 23 of 24




           CERTIFICATE OF COMPLAINCE WITH LOCAL RULE 7.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Cobb County Defendants

HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
      Case 1:21-cv-01284-JPB Document 90-1 Filed 06/14/21 Page 24 of 24




                            CERTIFICATE OF SERVICE

      I hereby certify that on June 14, 2021, I electronically filed the foregoing

BRIEF IN SUPPORT OF COUNTY DEFENDANTS’ MOTION TO DISMISS

PLAINTIFFS’ FIRST AMENDED COMPLAINT with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to

the following attorneys of record:


                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Cobb County Defendants

HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
